Case 3:20-cv-00964-SMY Document 1 Filed 09/21/20 Page1of18 Page ID#1

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

(Clerk's Office will provide)

Case Number:

 

 

 

 

Plaintiff(s)/Petitioner(s) , |
CIVIL RIGHTS COMPLAINT

pursuant to 42 U.S.C. §1983 (State Prisoner)

CL] CIVIL RIGHTS COMPLAINT

pursuant to 28 U.S.C. §1331 (Federal Prisoner)

LJ CIVIL COMPLAINT

pursuant to the Federal Tort Claims Act, 28 U.S.C.
§8§1346, 2671-2680, or other law

 

<
U
eae ie es es es

Defendant L Respondent(s)

|. JURISDICTION
Fiamute Deapdaee 2). Sere

A. Plaintiff's mailing address, register number, and present place of

confinement. 2 pja/y y A Lounty Ta. art
ABO di. Bua, Uishe

LhtEder , ZL. £2832

 

 

Defendant #1:
B. Defendant _(/° bj VU Z is employed as
(a) (Name of Eyrst Defendant)
Zz Las Ly AY. LE Men. Zilinlars
(b) (Positigh/ Title)
with Ma Vo LLinla £E& Lil
(c) (Employer's Name ang Address)

 

At the time the claim(s) alleged this complaint arose, was Défendant #1
employed by the state, local, or federal government? es CLI No

If your answer is YES, briefly explain: Go Ly KB Aho got Gz.
Litt LE A Yel » DL inioi¢. La eployed
Re TOP 2 Viplaldas De teat Ve. F Abort PO. whisk. 78

Boer Ype, thiiboiunt brodoatve, Ce J dort?
And thor M¢pres¢ Zp lafel Ly Biz LAY
Case 3:20-cv-00964-SMY Document 1 Filed 09/21/20 Page 20f18 Page ID #2

Defendant #2:

ae Defendant VIN ‘ ti '_Mfoa/ is employed as

(Name of Second Defendant)

Laboobye. ti the, Abbeoal fralece Lge

(Position/ Title)

with Ye CA LE Alb w LD inloi&

Employer's Name and Addyess)

 

At the time the claim(s) alleged in this complaint arose, was Defendant #2
employed by the state, local, or federal government? es LINo

If you answer is YES, briefly explain: 4/y/ My fo SAS / \ ote tty UG
LE Ahoy! 2D. 24 Exypleyeal wiih tha. Ce Pedant

Lily 5F Ahton Linas, WO ehh it ¥O Loridluct
LI on DL \eFintduvte tnt Crimz& » Anal. fo
NWS pate, Lrimed Lehre, Charging, a. Peet

wth, A LritNé.s a

Additional Defendant(s) (if any):

D. Using the outline set forth above, identify any additional Defendant(s).
States, Aboriiey boatie Warrent 73 Ani SldlisEn/
Laut Asiatintt States A#parNitf 4 200 Tab &
pipsee ise. Lriminas Lak 13) 4 oe a DL oP erttass

Seton Lounily on" Abb on. toney SE
Z) ey hates AY: eae Lappe. Warren

dnl C \kEenihent SM¢- densa Laity Seles plbrile

Mine, Pebbrose 0 (57 We Nein (¢f Llurrdiville
ZANE. CARS,

i. 1 QF6otaedt Sav Lich KON Lousy _Crted eae AGC a.
“3 Ligh; aa by Yar Vad ok Laauwy Va "tales LL.

77 LiWaik fo prosee 42. LriinrNal Lasa4 ee Be Sede,

Rev. 10/3/19 OF Zins as Hsbbrtss SST WV SN inl I+. Zelafard wie,

TZTLLin ais ; LAOCBE,
Case 3:20-cv-00964-SMY Document1 Filed 09/21/20 Page 3o0f18 Page ID #3

Il. | PREVIOUS LAWSUITS

A. Have you begun any other lawsuits in state or federal court while you

were in prison or jail (during either your current or a previous time in prison or
jail), e.g., civil actions brought under 42 U.S.C. § 1983 (state prisoner), 28 ee
O

1331 (federal prisoner), 28 U.S.C. §§ 1346, 2671-2680, or other law? HYes MN

B. If your answer to “A” is YES, describe each lawsuit in the space below. If
there is more than one lawsuit, you must describe the additional lawsuits on
another sheet of paper using the same outline. List ALL lawsuits in any
jurisdiction and indicate the court where they were filed to the best of
your ability, including those that resulted in the assessment of a “strike”
under 28 U.S.C. § 1915(g) and/or those that were dismissed for being
frivolous, malicious, or for failure to state a claim (see 28 U.S.C. § 1915A; 28
US.C. § 1915(e)(2); Federal Rule of Civil Procedure 12(b)(6)). FAILURE TO
FULLY DISCLOSE YOUR LITIGATION HISTORY, INCLUDING
“STRIKES,” MAY RESULT IN SANCTIONS THAT INCLUDE DISMISSAL
OF THIS ACTION.

i Parties to previous lawsuits:

Plaintiff(s): | V/ |

Defendant(s): A / / ) L

2. Court (if federal court, name of the district; if state court, name of

the county): N i A
!
3. Docket number: NN } fv

4. Name of Judge to whom case was assigned: NM. L

a Type of case (for example: Was it a habeas corpus or civil rights

action?): A j /; L

6. Disposition of case (for example: Was the case dismissed? Was it

appealed? Is it still pending?): w//f

Rev. 10/3/19
Case 3:20-cv-00964-SMY Document 1 Filed 09/21/20 Page 4o0f18 Page ID #4

7 Approximate date of filing lawsuit: ,/ Hh

8. Approximate date of disposition: WV /. #

9. Was the case dismissed as being frivolous, malicious, or for failure to
state a claim upon which relief may be granted and/or did the court

tell you that you received a “strike?”

Ul. GRIEVANCE PROCEDURE

A. Is there a prisoner grievance procedure in the institution? LI Yes he

B. Did you present the facts relating to your complaint in the prisoner ra
grievance procedure? LI Yes No

Cc. If your answer is YES,
1, What steps did you take?

D\ernania Spree Tal

2. What was the result? Nk

D. If your answer is NO, explain why not. Loedt Aas wot Saf ahs
tual Ate i Ghee Cr5t..

E. If there is no prisoner grievance procedure in the institution, did you
complain to prison authorities? LI Yes No

EB, If your answer is YES,
Le What steps did you take?

W/f

Rev. 10/3/19
Case 3:20-cv-00964-SMY Document1 Filed 09/21/20 Page 5of18 Page ID#5

2 What was the result? //, fe
G, If your answer is NO, explain why not. Wile She

H. — Attach copies of your request for an administrative remedy and any
response you received. If you cannot do so, explain why not:

(Me Prisons a)

Rev. 10/3/19
Case 3:20-cv-00964-SMY Document1 Filed 09/21/20 Page 6of18 Page ID #6

‘IV. | STATEMENT OF CLAIM

A. State here, as briefly as possible, when, where, how, and by whom you feel
your constitutional rights were violated. Do not include legal arguments
or citations. If you wish to present legal arguments or citations, file a
separate memorandum of law. If you intend to allege a number of
related claims, number and set forth each claim in a separate paragraph.
If your claims relate to prison disciplinary proceedings, attach copies of
the disciplinary charges and any disciplinary hearing summary as
exhibits. You should also attach any relevant, supporting documentation.

4, fear cling Yo Ye Amended Lriminial intorrnatorl, On

Dwcambor 3 ; HAYS J plinth, Qemetrias 00. Ware. jttended
4a AMjsutd Chase. Lah oy Db Seidl ie fd S andl Beporehenting
hpi Ae. Lites Aidrnon Lampas Libiloze Use. Aatler 0F
Ye Lhase bowh Lrdbt Zart. Ink 2 Meee Afks Retarded
MM 7- AZ ~- BOL 7 J l A.) Vint VE. Dim obrius 7), Veoore. 18 he
Liner SE S Veard 8 Lon Ite boat LLL. lacated. in Beeville. now
Zihnwis heenssec. Subsorttractor, Lh Septagher Ib, SYS Lamas!
Lam as Espinozr Sigeleat t. Lovtroet buh Plein ra)
Aave- Qter- XO forapes ties Lye ire ol phint ade ervised Be
Lifer tt Ge yapirtes iS E71 D/0f CBS 25 s AULT Part

[aint ANA puis Lanpony Lryploy a3 ss LAtpPieV SS 2)

ervirr e/erypdlay fer LN Pilih fT poer¥i es WY Fa-

LONE fruction’ r Plein erly, 228 bh (nt Spectecl tna WS p-MeA
twark Snek As [aod nig 90 ‘ty fetter Dindles anol
Hearing. Pantin p ana Siclinngh, Liah. Pama Lamps LSOINOZE
[fEreach me Lon tran? Ay LO hack on Signed Lonbrackt

Agceerensta VIVA Pravin! dp i” LI lil armer Eri ployees
ae IY?ON EY Aarne Lom aS ED inGZh, Liab man the Verio
Lias petin4, aut LF pana y bimtlE Adee ramon Campos
E9piniaZza_ Yur his Lom ya LoonwtA Wo foniger pe iaret Luo
Zo ~ hum do 49 pis Lond Ansa Mansy Pediat IF Lontbrneh§ =
Aaman Lam pos Espinoza b iM fe " bob Deter Jo LYY Dail 2
by Adi, fo Ye Lran ite LA, foie Salon Sorte "Bh AOS

Rev. 10/3/19 & Exe Lalse Lbb tle 9 por #8 Sat inl bit FP Forget
Anal teak hire Company" Lheahs. lint shodeol franite Cf
Dateoctive Pecoralin gs WW Aas plone aE fearon Lam pas Luritiss

—— a,
La 9 219° FEELIN DATS: PNALLYS Bie (A ATP RIT £, aonen
Lampos ESPiNOZL Buns hire phi Lrvpore Tames Tohsisand
ANnol “ints .TJehusontl Anew LeU, Lisa Go Lor. Sr AU
Nb, later int BO/9 le LS Charp curanigfeaily i
Violatont OF Seetiad & KE Lthintoie Lredt Card. 00¢ «

TAO 2128 5//7-3b 4 Solaly Kit He polar SPF Feraasiriglf
Anil Litiwsaslf ase Ye Creal? Lud aE 4. oe cae ey
LZ9pinaza Le Pesan) BVer Soe. Age FE LE yl 2 ORE: a I
Ais Lorisantt, Liliana Daetidve Dado pee Vie
plantfe bisiawinghy Lavterel Lheapie VAIL Sip / He Cy
I MN ZZ MUS LIMA) Ye EN¢iY Ya Cora 2. ein
ee ? Bhat Peiehly Dein ea SE PP 2. Credlt Card,
LO AVION, Lary WS CSDINBAZL... 22. Lavcotent2. ee
MitrintGg, Sz Lone the Te TA LS SEA Dg He. LE diel}
WLAN Lixeritf ee fey: pads ee a ie fl)

og : CALA Lt Upil§ ALC Shh 1 Fhe. Ch

pg, Fe poten LViA feel aSCAL Pocus AK ‘eek FiTe8 2 ee.
B00Y Blick wi Blk Ltthe Lacarlacle. Auch. Lbith Bas
Shelled Sor nef htor/ Ye Same Hey OE Be fib Se, ;
De Lard Statervan es BE fata Lanyoes L Spine feverted

12. frre fr o28 pe Ke ZLER fy, ey DMper ANAMAUM
Lilt utfparroen — {OLE Arse - GZ ZSO SUS pan? SIV Be file
ay. a Ft ie Lambe rd, oe De [lib Ir Ge not
Put Lint? wis, uth the susplede t¢ Uh sh,

ee Leth, epee ESpiNoZA five a Litt Goes Let. |
oe 4 WZ a aig: TALEO S Ant OU Lb inoilp/ Blaals LMeale.
# Z 2ITD .

ee aa ALg~O Ay une AI SAANGBRS 242.6
Wipyssed (Af fit? Niet proas

Ley S- ai Care LW Ao Dame she.
4 Hey LZ tilenice. Atbeb lige Aor Sbdes) fein tf LS
Wer "AW told iN L8 Lago Bite De. wus Lion eI 2. rage,
ANA Befuned . plwie L008 Wlver 7a) Dassession, Se, Sole
Lorectsd Lara Li C Goo ATES Ai pase 7,H4, SBe. Creal Lyra
Or iv POUSSESSION BE Any XE 42. Sf2/en “ Grr Boe.
Lredl! Lard purchase... fit SE int At She Seyi. a BO/8
Chevy Lorie, blasli ttt, BOE Cadfira Z84 fae. 4
AY Goel JEG tity Aanith PtLN tif Gti, AVE Nereiacloe
Bez CUS 500, BO Soro E-

150 Carpanty UAN,
AGOY Mlerspoofoablbep sib Boo wa pines 20 str AL ah tare Or Trucll

Lih§ s/N Ye pats aS Cheapias Tire ep Yhe. AES

Lharg 2 Jae PLWbTF Lag’ bee ay LE 44 Yerltanh,

LU Nat Medisel Cous4, SYdes AS Vey ie. art LG riers

Sav28 YE fiitie Yfarrer’ I¢6i tye fp fir asiiite Dac,
,

e. pe NM Ahargcd Yity Poitus fe al phot Cont.
ee ae ee a ee
ie.

og DC Maritoje Pape4 Aber huke Alarren Arntel. :
DeSenilint Hastisan Cant, Make barney Mee Jb
Yabo fe bring tid be Zein OW Lhe Large. Lies Qe,
(id alays as” atauecl by fess cspich Diy Gold b do
Sa OW Tune 17, 2080 plan Gled a Mofors dr Pregars
— LAharpad SAH AGA punting - 4M Dkr we bemnig KL.
NA Uae MNMalbivilitaf LepaLi¥y.. lavitegge —tortlA wok Paiva Azeyy
Suh Fer 4 arrest wil PVCBELLES (01 Bore. nod VO probable,

Lake to Arrest and heyy sig ae trintedl.. ABP 72

4M Ye QeFespgand es) Liaw Hat Nhe pSarnratvon Lag
Felea., lait? wis Stell Aokl “rye Ltarge A iN Mabon
Lounty Lieltat lo ~ Here nas AVA Shire J&R nyo
LvVdeneo, EE PLDAAFE fa Ye Cie 4 Lh bans Detectye
LE Hitler FD) Gi PE ylinsp lh LY OF Uff, TLIO Shoup),
be LE fhe Ser Salton prroatzution, bop Cosa

WA S9DRMS ICO,

Llu 1 ‘ Lilo, wrest aryal Khe. Dropriscupaene Li bi rvauth
Le teckie. Meant FO) ane Zhy SE Aber, TLL inOE
ee im ae reitleading Crilenio. Ky SMetcere.
Viin4s LAAYS. .- 42S Apregforf Vout
feb hle Luseby LV Viahkeny LE. LIS WArrenitrriadl rid

| L/am x a i Le ine Alike cutioal Pg De&,
L Neheep-yy, OF Abey 4-2.) ane LAA/s a
MbN. LLNS py SEL, Deine Lb a

Piet mrer lDshegc LV Lealeras La
Case 3:20-cv-00964-SMY Document1 Filed 09/21/20 Page 9of18 Page ID #9

14.

15.

16.

You have a continuing obligation to keep the Court and each opposing party
informed of any change in your address. The Court will not independently
investigate your whereabouts. You must notify the Court in writing of your new
address within 7 days after a transfer or other change in address occurs. Failure to

do so may result in dismissal of your case.

Self-representation carries certain responsibilities and risks that a pro se litigant
should know before proceeding. The court encourages all individuals who are
thinking about self-representation to carefully review the risks associated with self-
representation and to be aware of the potential consequences. Rule 11 of the Federal
Rules of Civil Procedure prohibits the filing of lawsuits that are clearly frivolous or
filed merely to harass someone. If, after reviewing your complaint, a judge
determines that you have filed a lawsuit for an improper or clearly unnecessary
purpose, it may impose sanctions against you, including ordering you to pay a fine
to the court or to pay the legal fees of the person or persons against whom you filed
the lawsuit. The court has a form motion with which you may request appointment
of counsel. If you wish to file such a motion, you may request the appropriate form
from the clerk’s office. Ordinarily, the court will not consider your motion until after
you have filed your complaint and permission to proceed without prepaying fees
or costs has been granted. Bear in mind that there is no right to counsel in a civil
case, and motions to appoint counsel are not automatically granted.

When your complaint is complete, submit it to prison library staff (if you are at an
institution that participates in the electronic filing program) or mail the original and
any supporting exhibits (and an extra copy if you wanta file-stamped copy returned
to you), along with the $400.00 filing fee or a motion to proceed in forma pauperis, to

either:

Clerk of the Court Clerk of the Court

United States District Court United States District Court
Southern District of Illinois Southern District of [inois
301 West Main Street 750 Missouri Avenue
Benton, IL 62812 East St. Louis, IL 62201

Page 4 of 4
L Jaina 338° ENA) Pees neDir FV PYALD BAS IPO! ALE 3 Gente
fate. Watreni antl Diberttan Maaliars Laurhy Seles
ardey Leite aie Sahe2;re$ j BALM Ye Large
Be plinth LA) Leta) use, BF av Cred} Card,
bebricated Lirolerice. wnt awl to Lburpe. We-
Abinl E, anh Lots Lifaidintts Pxbouingly aval
Listanfaly Lharye lant Pentaniinlip bre Lfratie
4 bo. Clio, p wv Wulatien 2F Oz. filet,
S4 Anonetio. right Ania bite PZLLES LF fal »

herbie, Liane L, lil respeoilly réjues?’ Yat L \Lentlart
Aba LL breath) 1d \okub ue. Ava DroGorldontt ZA7;
CF Bb , Z1tiNtei8 py Lou? beast anid Fook anil
E969 W000 Lish 4 Hum, “Ge aeuaaea
” Ahh LLANVIWE fl JasOA ged 2s”
EY arrest And Grea Mpri SAN nent CA hr
DL Genttot! Sued. nt Prore. inobyrdua! Lapadity
ANA suth Pole is Court aeons and “et.

WureEe LOLUNVA\ « plat Faspasteully ries’, Yat, DL Enid
7 Libri Lekecd-yo.ZE bons J) anu Lert akt-
£ ity LE AV fot! Zlinlois Pay Lost iv Phe. Arrant
Mb, 204 (i Atnetery Luo & 40, 800.20 rf preenibive_
damuges Sor Maliious prosecichon tnd! duh Lele
Vitis Vourt Lams Ts L

<

GhorEore WM Lount Be Dhuitt F Fre ahh repcs? DGentbult-
DN Laub SHILS Atlorney ao So Dba tls
Maps AK ari ay Pepe, Carlen, ee prnitile
Durtggs W Ard. ATGALNS JE $5 50C.AU dO ee
MASE FOLl8 flosecution Ania Sah reli Ybu& Lowust
Beans anel Tush.
06/18/2018 11:10AM F,

roy,

Case 3:20-cv-00964-SMY Document 1 Filed 09/21/20 Page 11of18 Page ID #11
157377621264 . CRAWFORD CO SHERIFF @ 0043/0052

     
      
    
 
 

t

     
 

    
  
 

   
 

   

(

( WATSON, PIERRE

  

   

, . —x,
} Mo _{ pasiba (\nurse Lz 2 01/03/1978
Medical Prograss Nois |: sy ey!
te I} Dips a

 
 

othe

  

   

  
 

Eduexden:

Orders Procugsad

 
 
 
  

  
 
 

Slomiture

OFZ014
od20is °

 

 

 
      
 

ent

SA YL PIII 0 Dave? IBS/ Paap Die of?
Annendnwntt Walon . Lirboions Dodbve avd Li
LF Aftonl. Ilbineia AMakl bo fokl beable. br be,
(Uist F Saint til lanl$al otuned. jn Lustady Bap
Nd foreb, b, Lasse. Yo Chirope Anh Beta Ye li
Llehainl Bat frrcbsb lt. Causa. ba Arrest.

 

Eiléd o9/2 L

Mbere Gre ° pli res nealully jena Yrs the Deferlalantt
| Ll fLyfyatwns bond Abbr! $2) ana Citf

on ott jae h LLY M%, M00 L28h Fp (PEN fed
Mio arinlg tnd enka Val’ 18 Gesk. aril
: iv luuibye, Quraps $y. Ge. unilisstal
Dedun! Lint tno BS pop UR Cop
Wiens Tt»

BM yapretitls, 1), a
Aniaifos> Laut Tas

A ey Luni. VWE-L
Lhesdter, DL, LABBE

4F- fo - OAD
Case 3:20-cv-00964-SMY Document1 Filed 09/21/20 Page 130f18 Page ID #13

Page 10 of 10

If you have special skills or expertise, you must use those special skills and expertise when acting
for the principal. You must disclose your identity as an agent whenever you act for the principal
by writing or printing the name of the principal and signing your own name “as Agent” in the
following manner:

“(Principal’s Name) by (Your Name) as Agent”
The meaning of the powers granted to you is contained in Section 3-4 of the Illinois Power of
Attorney Act, which is incorporated by reference into the body of the power of attorney for

property document.

If you violate your duties as agent or act outside the authority granted to you, you may be liable
for any damages, including attorney’s fees and costs, caused by your violation.

If there is anything about this document or your duties that you do not understand, you should
seek legal advice from an attorney.

(NOTE: This amendatory Act of the 96th General Assembly deletes provisions that referred to

the one required witness as an “additional witness”, and it also provides for the signature of an
optional “second witness”.)

Based on 755 ILCS 45/3-3 (eff. July 27, 2015) Statutory short form power of attorney for property
j VAUsO47/20719 10:49 = 18463196/ ALTON POLICE PATROL PAGE 91/01
Case 3:20-cv-00964-SMY DORE t watt Oreo Page 140f18 Page ID #14

—— IN THE CIRCUIT COURT OF THE THIRD JUDICIAL CIRCUIT
- MADISON COUNTY
PEOPLE OF THE STATE OF ILLINOIS
YS. No.: 2019 CF 001333
DEMETRIUS D. MOORE JR Agency: ALTON, CITY OF
M/ BLK September 14, 1989 Status: NOT LN CUSTODY
527 N 82ND STREET
EAST ST LOUIS, IL 62071

WARRANT OF ARREST

TO ALL PEACE OFFICERS IN THE STATE OF ILLINOIS:

You are hereby commanded to arrest DEMETRIUS D. MOORE JR and bring said person without
unnecessary delay before the presiding judge of the Circuit Court of the Third Judicial Circuit, Madison
County, Iinois, in the courtroom usually occupied by him in the Madison County Courthouse in the City of
Edwardsville, or if he-is.absent or unable to act, before the nearest or most accessible court in said County, to
answer a charge made against said person for‘the offense of FIA - TRIAL - USE FORGED CR / DEBIT

CARD />$300 and hold said person to bail.

PUDLE LEMMAS £2"

Pursuant to the provisions of 725 LCS 5/110-7(i), a $75 fee is assessed,o Warrants. Payment of this fee
Allg U3 Ce

is not a condition of release.
ff C
4 =

| BERRI RK MIR SOR SION IO $8 9090 FEHB PRE HHH ee ee ae ee ae de dee Ye Ye Ye Wi Vee aie ie ve ve ve We ar ve He ae ee He Se Yee ve He Mee Kk re ok

The amount of bail is NO BOND.
ISSUED AT MADISON COUNTY, ILLINOIS,

 

 

ORDER FOR MITTIMUS (FELONY ONLY)

In conjunction with the warrant of arrest issued this date, IT IS ORDERED that the warrant be
served on the defendant in the area jail as soon as possible. If defendant cannot post bail, he shall be
transported to the Madison County Jail by noon the following day. Upon his arrival at the jail, Pretrial
Services shall run a criminal history and defendant shall make his appearance before the duty judge at 1:30
p.m. This order shall serve as mittimus.

RAR KA K KAT KARATE REE RARERRERKEKEAK KARA AREER ERK KKK KA AK RR KE a RR RR ete tke WT SON fe ete

 

 

 

 

  

 

State of Iingis }
) 55.
County of } :
RETURN OF SERVICE
_T have executed the within Warrant by arresting the within-named defendant. In accordance with
the provisions of 725 ILCS 3/110-9, defendant released on bail in sum of $ ; With security:
(describe)
Surety (name/address)
this day of » 20 » to appear in court on the day of
» 20 > at Mai sitk, Central Time. WARRANT ETC
FEES: Service and Return $ ; Mileagec(rit.@ cys TOTAL :$ ERC SA Ai.
reins sees SENT 70 S400
iS pane
ve UL 13 28

aoe

se RSS
Case 3:20-cv-00964-SMY Document1 Filed 09/21/20 Page 15o0f18 Page ID #15

'V. REQUEST FOR RELIEF

State exactly what you want this court to do for you. If you are a state or federal
prisoner and seek relief which affects the fact or duration of your imprisonment (for
example: illegal detention, restoration of good time, expungement of records, or
parole), you must file your claim on a habeas corpus form, pursuant to 28 U.S.C.
§§ 2241, 2254, or 2255. Copies of these forms are available from the clerk’s office.

pated in) Complaint

 

VI. JURY DEMAND (check one box below)

The plaintiff W does CL} does not request a trial by jury.

DECLARATION UNDER FEDERAL RULE OF CIVIL PROCEDURE11

I certify to the best of my knowledge, information, and belief, that this complaint is in full
compliance with Rule 11(a) and 11(b) of the Federal Rules of Civil Procedure. The
undersigned also recognizes that failure to comply with Rule 11 may result in sanctions.

 

 

Signed 4 ~/@-PO8BO CF deo tuk 7) MWg

 

 

on: (date) Signature of Plaintiff
AO ) OY, S MELA Vis2, Mapai QD), DYloore
Street Address Printed Name
Lester, BEB, U136 9758
ity, State, Zip Prisoner Register Number

 

Signature of Attorney (if any)

Rev. 10/3/19
 

 

eee
Case 3:20-cv-00964-SM Xo Bare GEERT Cre 16 0f 18 Page ID#

Icertify that acopy of this { G ¥ Bs Com Lara ‘- was mailed/delivered

 

 

(Name of Décument)
to Lib a abel Debra? Colt” ~ on 7-/6- 2080.
(Name and Address of Party/Attorney) (Date)

Signature

 

Yaa etritsd Lore,

Printed Name

a

 

 
: Se ae Cage 3:20-cv-00964-SMY Document1 Filed 09/21/20 Page 17 of18 Page ID #17
Demetris L\.. PEE

forsale ph La ustbf ait
200 nl. Buea Ute

Chester , TH. LABBR

 

iE eqs] WM Ay /
(/

Lh irk Laurt

I

Oe ea eae Ei
750 NW SSG a6 RUE

Zast &. ours ea

 
Case 3:20-cv-00964-SMY Document 1 Filed 09/21/20 Page 18 Wy ID #18
=
—— .

—

 

ee

iW pe
